DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/40/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 9, 11, 13-15, 19-21 and 24-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
As amended, claims 1 and 24-25 recites “a second layer of a compound having at least the elements Ga and As and an energy band gap of the second layer being in a range between 1.35eV and 1.70eV, and the lattice constant of the second layer being in the range between 5.635Å and 5.675Å” in lines 10-13 of claim 1, “the second layer comprises Ga and As and has an energy band gap in a range between 1.35 eV and 1.70eV, and the lattice constant of the second layer is in the range between 5.635Å and 5.675Å” in lines 15-17 of claim 24 and lines 15-18 of claims 25, “at least the second layer or the third layer, or the second layer and the third layer, consists of a compound with at least the elements Ga, In, As, and P having a phosphorus content of greater than 1% and less than 35% and an indium content of greater than 1%” in lines 30-34 of claim 1, “wherein at least the second layer or the third layer, or the second layer and the third layer, consists of a compound with at least the elements Ga, In, As and P having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” in lines 30-33 of claim 24 and lines 30-34 of claim 25.
Applicant has no support for such compound of semiconductor for the second layer in the originally filed disclosure. Applicant discloses “a second layer of a compound having at least the elements GaAs and the energy band gap of the second layer is in the range between 1.35 eV and 1.70 eV and a lattice constant of the second layer of the second layer is in the range of 5.635 Å and 5.675 Å …, at least one of the two layers of the second partial cell, i.e., the second layer or of the third partial cell, i.e., the third layer, comprises a compound with at least the elements GaInAsP and has a phosphorous content of greater than 1% and an indium content of greater than 1%” in [0014], and “a fourth layer formed of a compound with at least the element GaInAsP 
Applicant does not disclose the second and third layers with the claimed band gaps and lattice constants such that “at least the second layer or the third layer, or the second layer and the third layer, consists of a compound with at least the elements Ga, In, As and P having a phosphorus content of greater than 1% and less than 35% and an indium content of greater than 1%”.
Claims 2-5, 9, 11, 13-15, and 19-21 are rejected on the same ground as claim 1.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1 and 24-25 recite the broad recitation “a second layer of a compound having at least the elements Ga and As and an energy band gap of the second and the claims also recite  “the second layer…, or the second layer and the third layer, consists of a compound with at least the elements Ga, In, As, and P having a phosphorus content of greater than 1% and less than 35% and an indium content of greater than 1%” in lines 30-34 of claim 1, “the second layer …, or the second layer and the third layer, consists of a compound with at least the elements Ga, In, As and P having a phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” in lines 30-33 of claim 24 and lines 30-34 of claim 25, which is a different and a narrower range of the semiconductor. 
Claims 1 and 24-25 also recite a broad limitation “a third layer of a compound having at least the elements Ga, In and As” in lines 14-15 of claim 1, “the third layer comprises Ga, In and As” in line 18 of claim 24 and lines 19-20 of claim 25, and the claims also recite “the third layer … consists of a compound with at least the elements Ga, In, As and P having phosphorous content of greater than 1% and less than 35% and an indium content of greater than 1%” in lines 30-35 of claim 1, 30-33 of claim 24 and 33-36 of claim 25, which is a narrower range of the semiconductor. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-5, 9, 11, 13-15 and 19-21 are rejected on the same ground as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 9, 11, 13-15, 19-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Wanlass (US 2006/0144435).

a first partial cell having a bandgap of Eg1 (see subcell 12/LM DH subcell 1 and the corresponding tunnel junction 38 in fig. 1); 
a second partial cell having a band gap Eg2<Eg1 (see subcell 14/LMDH subcell 2 and corresponding tunnel junction 40 in fig. 1); 
a third partial cell having a bandgap of about 1eV, e.g. ~1 eV (see subcell 18/LMMDH subcell in fig. 1); 
a fourth partial cells (or additional subcell 32, fig. 1, [0027]); and 
a metamorphic buffer (compositionally graded layer 22 in fig. 1, or a transparent, compositional step graded GaInP layer in examples) formed between the second partial cell (14) and the third subcell (18, see fig. 1), 
wherein
each of the partial cell has an emitter and a base (see [0059], examples and more specifically [0064]) and is homojunction ([0059],
no semiconductor bond is formed between two partial cells of the stack (see [0060] as Wanlass teaches the semiconductor layers are formed by epitaxial growth process, and not semiconductor bond process) and no substrate is arranged between two partial cells of the stack (see fig. 1 as Wanlass shows the substrate is arranged at the end of the stack and not between two partial cells of the stack),
the first partial cell (12), the second partial cell (14), the third partial cell (18), the fourth partial cell (or additional cell represented by reference 
It is noted that Applicant’s claimed solar cell having a structure of LM (lattice matched) first partial cell/LM (lattice matched) second partial cell/metamorphic buffer/LMM (lattice mismatched) third partial cell/LMM (lattice mismatched) fourth partial cell. 
It is also noted that partial cell of homojunction is or is made of a layer of the selected semiconductor compound (see figs. 1-2, col. 6 lines 54-55 of evidentiary reference to Fraas).
Wanlass teaches using  III-V alloys material having selected band gap and the corresponding lattice constant from fig. 2 for the solar cell ([0020]), wherein the bandgap of the LM cell (or 12 or 14 having lattice matched – LM – with the GaAs or Ge substrate) is in the high of 1.6-2.2eV and medium of 1.2-1.6eV and the band gap of the LMM cell (e.g. 18 and 32 having lattice mismatched – LMM) is in the low of 0.8-1.2eV (see [0043]). Wanlass teaches GaInAsP is a well-developed material among others to be lattice matched with the GaAs or Ge substrate ([0008]), and the disclosed invention is not limited to the examples in tables I-V ([0037]). Wanlass also teaches:
using GaInP having a bandgap of 1.87 eV or 1.9eV and a lattice constant matching with the lattice constant of the Ge or GaAs substrate, which is 5.65 Å for the first partial cell (LM 12, see figs. 1-2, [0035], [0038], [0064-0066]), 
using material of GaxIn1-xAsyP1-y (see LM cell 2 in example 1 of table III,  LM cell 3 in example 1 of table IV, LM cell 3 in example 1 of table V) having lattice matched (LM) with the lattice constant of the Ge or GaAs substrate, which is 5.65Å (figs. 1-2, [0035], [0038]) and a bandgap of 1.6-2.2eV or 1.2-1.6eV (see 
using InGaAs having bandgap 1.1eV and lattice constant of 5.74 Å for the third partial cell (LMM 18, [0035]), and 
using GaInAsP for the LMM cell (see LMM cell 5 in examples 1-2 of table V) and a bandgap of 0.8-1.2eV ([0043]) and more specifically 0.9eV, 1.0eV, 1.1eV for the LMM cell (see tables I-V).
Wanlass also teaches the metamorphic buffer (or compositionally step graded GaInP)  has a sequence of nine layers ([0064]) which is right within the claimed range of at least three layers, wherein the lattice constant of the metamorphic buffer layers in the sequence increase in a direction towards the third partial cell (e.g. from 5.65 Å of LM cell to 5.74 Å LMM cell, see [0027], [0035-0036], [0064], fig. 2 and [0039]), and a thickness of the three layers (e.g. GaInP, GaAs, GaInAs) is greater than 100 nm (see [0064]).
Wanlass does not explicitly provide a specific example of a multijunction solar cell having at least four partial cells such that the first partial cell (LM 12) is a first layer of a compound having at least element GaInP and an energy bandgap of the first layer being greater than 1.75eV and the lattice constant of the first layer being in a range between 5.635Å and 5.675Å, the second partial cell (LM 14) is a second layer of a compound having at least the elements GaInAsP and an energy band gap of the second layer being in a range between 1.35 eV and 1.70eV and a lattice constant of the second layer being in the range between 5.635 Å and 5.675 Å, the third partial cell is a third layer of a compound having at least the elements GaInAs and an energy bandgap of the third layer being less than 1.25eV and the lattice constant of the third layer being greater than 5.700 Å; wherein a thickness of the three layers is greater than 100 
However, it would have been obvious to one skilled in the art at the time of the invention was made to have used GaInP having an energy bandgap of 1.87eV or 1.9eV and a lattice constant of 5.65 Å for the first partial cell (LM 12), GaInAsP having a bandgap of 1.6-2.2eV or 1.2-1.6eV and a lattice constant of 5.65 Å for the second partial cell (LM 14), GaInAs having bandgap of 1.1eV and lattice constant of 5.74 Å for the third partial cell (LMM 18), GaInAsP for the fourth partial cell (or a LMM cell 14), a thickness of the three layers (e.g. first, second, and third layers) is greater than 100 nm, the metamorphic buffer (22) has a sequence of nine layers, the lattice constants of the buffer layers (22) are greater than a lattice constant of the second layer(14), wherein the lattice constants of the buffer layers (22) in the sequence increase in a direction toward the third partial cell (18) from layer to layer, because Wanlass explicitly suggests doing so. In addition, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 1.6-1.7eV or 1.33-1.6eV of the ranges 1.6-2.2eV and 1.2-1.6eV for the bandgap of the second layer (LM 14) disclosed by Wanlass because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Wanlass does not explicitly disclose an example of a multijunction solar having at least the second layer or the third layer, or the second layer and the third layer, consists of a compound with at least the elements Ga, In, As, and P having a phosphorus content of greater than 1% and less than 35% and an indium content of greater than 1%.
xIn1-xAsyP1-y where x = 0.68 and y=0.34 having a bandgap of 1.7eV and latticed matched with the Ge or GaAs substrate (see [0034]), or Ga0.68In0.32As0.34P0.66. As such, the phosphorous content is found to be 33% (or 0.66/2), which is greater than 1% and less than 35%, and the indium content is 32%, which is greater than 1%.
It would have been obvious to one skilled in the art at the time the invention was made to have used Ga0.68In0.32As0.34P0.66 having a bandgap of 1.7eV and latticed matched with the Ge or GaAs substrate for the second layer, because the second layer in modified Wanlass has a band gap of 1.7eV and Wanlass explicitly suggests using such material for the bandgap 1.7eV. In addition, such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claims 2 and 3, modified Wanlass discloses a multijunction solar cell according to claim 1 above, wherein Wanlass teaches the first and second layers are latticed matched with GaAs (see tables II-V), or the lattice constant of the first layer and the lattice constant of the second layer is 5.65 Å (see claim 1 above and table II), which are within the claimed ranges of between 5.640 Å and 5.670 Å or between 5.645 Å and 5.665 Å.

Regarding claim 4, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the first layer and the second layer are lattice matched 

Regarding claim 5, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the lattice constant of the third layer is 5.78 Å (see claim 1 above), which is greater than 5.730 Å.

Regarding claim 9, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the multi-junction solar cell has a fourth subcell (see 32, or  additional LMM subcells note in fig. 1), the fourth partial cell having a fourth layer of a compound with at least the elements GaInAs (see the second LMM in table V) and an energy band gap of the fourth layer (or the second LMM layer) being 0.2 eV smaller than an energy band gap of the third layer (or the first LMM layer). Wanlass also teaches each subcell includes a base and an emitter, and the thickness of each subcells is greater than 100 nm with the thickness increasing toward the lattice mismatched subcells and the first subcell being the thinnest (see [0064]). 

Regarding claim 11, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass further discloses a semiconductor mirror (or back surface reflector BSR) arranged below the lowest partial cell with the lowest energy band gap (see figs. 3A-D and 8, [0063]. It is noted that lowest energy bandgap partial cell is the bottom partial cell in the final product produced by an inverted monolithic process).



Regarding claim 14, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass teaches adding a fourth subcell of LMM (see fig. 1, table V) and each LMM subcell has a corresponding graded layer (see [0063]). That is, Wanlass teaches a second metamorphic buffer (or compositionally graded layer) is formed between the third subcell and the fourth subcell.

Regarding claim 15, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass further teaches a fifth subcell is provided (see tables IV-V).

Regarding claim 19, modified Wanlass discloses a multi-junction solar cell as in claim 1 above, wherein Wanlass discloses the base layer for the first and second partial cells are 1.2m and 2.5m, respectively ([0064]). In other words, Wanlass teaches the thickness of the first layer (e.g. base layer) of the first partial cell and the second layer (e.g. base layer) of the second partial cell is greater than 0.4 m and greater than 0.8m.

Regarding claim 20, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass the metamorphic buffer layer is formed directly between the second partial cell (LM middle subcell) and the third partial cell (LMM DH subcell, see fig.4 and [0064]).

Regarding claim 21, modified Wanlass discloses a multi-junction solar cell according to claim 1 above, wherein Wanlass discloses the second partial cell (LM middle subcell and the corresponding tunnel junction) and the third partial cell (LMM DH subcell) are formed directly on the metamorphic buffer layer (see fig. 4 and [0064]).
Response to Arguments
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive. 
Applicant argues the cited references do not teach the limitation “at least the second layer or the third layer, or the second layer and the third layer, consists of a compound with at least the elements Ga, In, As and P having a phosphorus content of greater than 1% and less than 35% and an indium content of greater than 1%” as claimed.
The examiner replies that Wanlass teaches GaxIn1-xAsyP1-y where x = 0.68 and y=0.34 (or Ga0.68In0.32As0.34P0.66) having a bandgap of 1.7eV and latticed matched with the Ge or GaAs substrate (see [0034]). As such, the phosphorous content is found to be 33% (or 0.66/2), which is greater than 1% and less than 35%, and the indium content is 32%, which is greater than 1%.
It would have been obvious to one skilled in the art at the time the invention was made to have used Ga0.68In0.32As0.34P0.66 having a bandgap of 1.7eV and latticed matched with the Ge or GaAs substrate for the second layer, because the second layer in modified Wanlass has a band gap of 1.7eV and Wanlass explicitly suggests using such material for the bandgap 1.7eV. In addition, such modification would involve nothing more than use of known material for its intended use in a known environment to accomplish entirely expected result. International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007). The Courts have held that the In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
It is noted that Applicant does not even disclose the claimed second and third layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726